                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH PETER SANCHEZ,                             Case No. 19-cv-03143-EMC
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9             v.
                                                                                           Docket No. 1
                                  10     V.A. OAKLAND REGIONAL OFFICE, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Joseph Peter Sanchez, an inmate at Salinas Valley State Prison, filed this action seeking a

                                  15   writ of mandamus against the Oakland Veterans’ Affairs regional office.

                                  16          Mr. Sanchez alleges that he is a veteran of the Gulf War who was in a unit in that war that

                                  17   “was given insecticides and pyridostigmine bromide (B.P. pills) to protect [soldiers] from

                                  18   chemical warfare,” and thereafter developed Gulf War illness. Docket No. 1 at 2. He further

                                  19   alleges that the 2012 report from the Research Advisory Committee on Gulf War Veterans Illness

                                  20   (RACGWVI) concluded that the exposure to the insecticides and P.B. pills caused the illness and

                                  21   recommended, among other things, that vets flood their nasal cavities with a saline fluid. Id. Mr.

                                  22   Sanchez has tried a different saline solution than that recommended by the RACGWVI and has

                                  23   had positive results. Id.

                                  24          In the present action, Mr. Sanchez seeks a writ of mandamus to compel the Oakland

                                  25   Veterans’ Affairs regional office to (1) authorize another Gulf War registry exam for him, and (2)

                                  26   mail to the RACGWVI a label from a saline solution that Mr. Sanchez used with success and that

                                  27   he believes is a cure that other veterans will want to know about.

                                  28          The federal mandamus statute provides that "[t]he district courts shall have original
                                   1   jurisdiction of any action in the nature of mandamus to compel an officer or employee of the

                                   2   United States or any agency thereof to perform a duty owed to the plaintiff." 28 U.S.C. § 1361.

                                   3          The petition must be dismissed for two separate reasons. First, the claim seeking another

                                   4   registry exam must be dismissed for lack of jurisdiction. Claims regarding veterans’ benefits fall

                                   5   within the exclusive purview of the U.S. Court of Appeals for Veterans Claims and the Court of

                                   6   Appeals for the Federal Circuit. See Veterans for Common Sense v. Shinseki, 678 F.3d 1013 (9th

                                   7   Cir. 2012). A registry exam would qualify as a veterans’ “benefit” as that term is defined in 38

                                   8   C.F.R. § 20.3(e), which provides: “Benefit means any payment, service, commodity, function, or

                                   9   status, entitlement to which is determined under laws administered by the Department of Veterans

                                  10   Affairs pertaining to veterans and their dependents and survivors.” This Court lacks jurisdiction to

                                  11   issue a writ of mandamus compelling the Oakland Veterans’ Affairs regional office to authorize

                                  12   another Gulf War registry exam for Mr. Sanchez. His only judicial recourse, if any, would be in
Northern District of California
 United States District Court




                                  13   the U.S. Court of Appeals for Veterans Claims and the Court of Appeals for the Federal Circuit.

                                  14          Second, the claim seeking to compel the Oakland Veterans’ Affairs regional office to mail

                                  15   a label from a saline solution container to the RACGWVI does not support mandamus relief

                                  16   because Mr. Sanchez could simply mail the label to the RACGWVI himself. Mandamus relief is

                                  17   only available to compel an officer of the United States to perform a duty if: (1) the plaintiff's

                                  18   claim is clear and certain; (2) the duty of the officer is nondiscretionary, ministerial and so plainly

                                  19   prescribed as to be free from doubt; and (3) no other adequate remedy is available. See Agua

                                  20   Caliente Tribe v. Sweeney, 932 F.3d 1207, 1216 (9th Cir. 2019) (citing Patel v. Reno, 134 F.3d

                                  21   929, 931 (9th Cir. 1997)); Fallini v. Hodel, 783 F.2d 1343, 1345 (9th Cir. 1986). Because Mr.

                                  22   Sanchez has the adequate and available remedy of mailing the label himself, a writ of mandamus

                                  23   Is not appropriate to compel the Oakland Veterans’ Affairs regional office to mail it for him. Even

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                   1   if that was not considered an adequate remedy, Mr. Sanchez has not alleged facts showing he has

                                   2   Article III standing to compel the mailing of the label – he wants to help other veterans but does

                                   3   not allege any injury to him as a result of the label not being mailed to the RACGWVI.

                                   4          For the foregoing reasons, this action is dismissed. The Clerk shall close the file.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 12, 2019

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
